 S-H FOOD SERVICE, INC95S-H Food Service,Inc. and Bartenders,Hotel,Restau-rant & Cafeteria Employees Union, Local No. 36,affiliatedwith Hotel &RestaurantEmployees andBartenders InternationalUnion, AFL-CIO. Case 5-CA-4294September15, 1972SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING,JENKINS,AND KENNEDYOn June 26, 1970, the Board issued its Decisionand Order in this case (183 NLRB No. 124) findingthat the Respondent, though not a purchaser fromHarry M. Stevens, Inc., of Maryland, was a successorto Stevens in the operation of food services at theAnnapolis Statler Hilton Inn, the employing industryhaving remained essentially the same, and furtherfinding that as such successor the Respondent failedto continue in effect the insurance and checkoff provi-sions of the predecessor's contract during its remain-ing life in violation of Section 8(a)(5) and (1) of theAct. Based upon its then recent decision inThe Wil-liam J. Burns International Detective Agency, Inc.,182NLRB 348, the Board ordered the Respondent toreinstate said contract provisions and maintain themduring the term of the agreement, and to make wholeemployeeswho had suffered economic loss byRespondent's failure to maintain the insurance provi-sion of the contract.The United States Supreme Court, on May 15,1972, rejected the Board's conclusion that a successoremployer is bound to honor the terms of itspredecessor'scollective-bargainingagreement.'Thereafter the Respondent, relying onBurns,filed aMotion for Reconsideration and Dismissal of the out-standing Decision and Order of the Board in thisproceeding, which proceeding has remained withinthe Board's jurisdiction during litigation of theBurnscase. Responses to this motion were then filed by theCharging Party and the General Counsel, the Charg-ing Party urging that the motion be denied, and theGeneral Counsel that the motion be granted.Charging Party contends that, apart from the Su-preme Court's finding that an 8(a)(5) violation cannotiN L.R B v Burns International Security Services,Inc, 92 S Ct 1571, affgWilliam JBurnsInternationalDetective Agency, Inc v N L R B,441 F 2d911 (C A 2, 1971), which denied enforcement of 182 NLRB 348 to the extentit required Burns to honor the terms of the collective-bargaining agreementof its predecessorbe based on the failure of a successor to honor in fullthe collective-bargaining contract of a predecessor,the Court's decision does not relieve a successor fromits obligation to bargain over prospective changes "ina predecessor's agreement." We do not fully agree butwe do interpret the law to be that a successor may notunilaterally institute changes in existing terms andconditions of employment, and that "existing terms"must refer to those of the predecessor in situationswhere substantially the entire employee complementis taken over by a successor without hiatus and withno change in operation. We would so characterize thesituation here where the first S-H payroll showed 81out of the 89 employees on the last Stevens' payroll.However, Stevens, the predecessor of S-H FoodService, Inc., had, prior to take-over by S-H Food,canceled the existing insurance policies as of the ces-sation of its operation. S-H Food was not a purchaserfrom Stevens and so far as the stipulated facts showhad no part in cancellation of the insurance coverage.UnderBurns,it had no duty to implement thecontractprovision of its predecessor requiring insurance, andat the time S-H began operations, the disputed insur-ance coverage was not an "existing" term or conditionof employment. Thus S-H, the Respondent, contin-ued all substantive terms and conditions of employ-ment which existed at the time it started its opera-tion?S-H made no attempt to fix different terms ofemployment, so had no need to "initially consultwith" the bargaining representative of the existingemployee complement, within the meaning ofBurns.'When the Union requested bargaining, Respondentcomplied promptly and, when it became apparentthat insurance was the issue on which there was dis-agreement, it bargained to impasse.Accordingly, we find no conduct by Respondentwhich was violative of the Act, and we shall grant theRespondent's motion and dismiss the complaint in itsentirety.ORDERThe Board hereby vacates its said Decision andOrder of June 26, 1970, as amended August 20, 1970,and dismisses the complaint in its entirety.42Checkoff, being solely a contractual obligation, did not carry over as anexisting term or condition of employment3N L R B v Burns International Security Services,Inc, 92 S Ct 1571, 1586Board Member Penello is not participating because of his position asRegional Director for Region 5 at the time the complaint herein was issuedand litigated199 NLRB No. 4